Title: To Thomas Jefferson from John Moody, 20 November 1821
From: Moody, John
To: Jefferson, Thomas


Respected Dear Sir
Cartersville
November 20th 1821
I am Likely to have a Law-Litigation with the Executors of Oliver Evans Deasd viz. his two sons are the Execrs and Legatees also, I have been upwards of two years Trying by all moderate means in my Power to Bring them to Setlement, But all in Vain, they Evade me by futile arts My Claims vs the Estate is Considerable, I find no other way than by sewing and perhaps in that case then Council may atack my Character at the Bar in Philadelphia, I intend shortly Down to Richmond and have my general Character Drawn on paper and a few of the principal noted gentlemen to put their names thereto. where I have Resided Since the year 1786. till 18. Mo past In the meantime I have to Request the kind favour of your Sir who have known me upwards of thirty years—To address a Letter to me at this Place Stating  what you may think My Character Deserves, I have filld Many Important Stations & plans of Much Trust without Blame to my knowledge in the smalest Degree, I have no Doubt But you are often Calld on for such favours I hope you will Excuse the Request and give Complyance I ask your Pardon for this address. I Tender you my RespectsSincerely I am your Humble StJohn Moody